i          i       i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00693-CR

                                          Phillip Ray HEBERT,
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                       From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CR-11352
                              Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:           Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: January 20, 2010

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

The clerk’s record, which was filed on CD-ROM, contains a written plea bargain, and the
                                                                                       04-09-00693-CR

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to

by the defendant; therefore, the clerk’s record supports the trial court’s certification that defendant

has no right of appeal. See TEX . R. APP . P. 25.2(a)(2). In addition, appellant’s counsel has filed a

letter in which she states that she has reviewed the electronic clerk’s record and “can find no right

of appeal for Appellant;” counsel concedes that the appeal must be dismissed. In light of the record

presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this

appeal. TEX . R. APP . P. 25.2(d). Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-